Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawing
Figures Fig. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


REASONS FOR ALLOWANCE
Claims 1-19 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a control method of a single live line charging circuit having … a first switch, a first conduction element, a first inductor, a second switch, a second conduction element, a third switch, a first input end and a second input end; …, … an alternating current input is connected to … a load circuit, primarily, further having … wherein when the load circuit is turned off, the first switch, the first conduction element and the first inductor work in a buck mode, and both the second switch and the third switch are turned off; when the load circuit is turned on, an output end of the single live line charging circuit is in a charging state when a voltage of the output end of the single live line charging circuit relative to the reference ground is lower than a first voltage threshold, the output end of the single live line charging circuit is in a non-charging state when the voltage of the output end of the single live line charging circuit rises to a second voltage threshold, and the output end of the single live line charging circuit returns to the charging state when the voltage of the output end of the single live line charging circuit decreases to the first voltage threshold; wherein the second voltage threshold is greater than the first voltage threshold; ….
For claim 7, the prior art does not disclose or suggest a control circuit of a single live line charging circuit having … a first switch, a first conduction element, a first inductor, a second switch, a second conduction element, a third switch, a first input end and a second input end; …, … an alternating current input is connected to … a load 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838